Upon the consideration of the original appeal in this case, it was ascertained and determined that no error prevailed upon the trial of the case in the lower court as to the conviction of the defendant, and to this extent the judgment of conviction in the lower court was duly affirmed. Lawley v. State, 28 Ala. App. 580,190 So. 106. Error as to the sentence imposed was apparent however, which necessitated the remandment of the cause to the lower court for the sole purpose of proper sentence.
It appears from the record on this appeal, that the lower court properly followed the mandate of this court, supra, proceeded to, and did duly and legally pronounce sentence upon the defendant, as the statute provides; to which action the defendant reserved an exception, and here insists that the lower court was without legal authority to sentence the defendant, the point of decision relied upon is to the effect that the court had lost all jurisdiction of the case under the terms of Section 6670 of the Code 1923.
There is no semblance of merit in the foregoing insistence. The quoted section has no application to the matter involved, wherein the trial court properly followed, and put into effect, the legal mandate of this court. This court, within the limitations of the provisions of Section 7309 of the Code 1923, and other relative statutory provisions, is vested with a general superintendence and control of courts of inferior jurisdiction; and no appeal may be had from the action of the nisi prius court in strictly complying with the proper and legal mandate of the appellate courts. *Page 241 
The case at bar now discloses a proper adjudication and determination of all questions presented by the appeal had from the original judgment of conviction.
Further discussion is unnecessary.
This purported appeal is dismissed.
Appeal dismissed.